department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list may t'ep ralty xxxxxxxxxxkxkx xxxxxxxkxkxkxxkx xxxxxxxxxxxxx legend taxpayer a individual b xxxxxxxxxxxxxx xxxxxxxxxxkxxxx financial_institution l xxxxxxxxxxkxxkxx company m xxxxxxxxkxxkxkxk ira x account y amount a date date date dear xxxxxxxx xxxxkxxkxxkxxxxxx xxxxxxxxxxxxxx xxkkxkxkkxkkxkkkkk xxxxxxxxxxxxxx xxxxxxxxxxxxxkx xxxxxxxxxxxxxx xxxxxxxxxxxxkx xxxxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxxxxxxxxxxxx page taxpayer a age represents that she received a distribution totaling amount a from ira x taxpayer a asserts that her failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 was due to an error made by financial_institution l taxpayer a represents that amount a has not been used for any other purpose taxpayer a represents that on date acting on the advice of individual b her investment adviser and principal of financial_institution l she closed ira x with company m intending to roll over the distribution to a new ira with financial_institution l taxpayer a asserts that she communicated to individual b her intention to rollover amount a to an ira taxpayer a received the distribution proceeds on date and mailed the check to financial_institution l where it was received on date individual b directed an employee of financial_institution l to rollover amount a into an ira account instead amount a was deposited into account y a regular brokerage account maintained at financial_institution l taxpayer a asserts that she was not aware of this error until date documentation submitted indicates that a representative of financial_institution l incorrectly deposited amount a to account y a non-ira account based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 xxxxkxkxxkxkxkk page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error made by financial_institution l which resulted in amount a being deposited into a non- ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a to a rollover ira provided ail other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code xxxkxxxkxxkxkkkxk page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely hc ie laura b eee employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
